I concur in the conclusion that the court had jurisdiction of the subject-matter of the action and of the parties. Inasmuch as the case in the court below went off on a demurrer to the complaint and on a motion to dismiss the action, it is essential to note the material allegations of the complaint. The substance of them is that Kramer, the plaintiff, is the owner of described real estate in Salt Lake county; that defendant Pixton caused to be docketed in the office of the county clerk of that county a purported transcript of a judgment rendered in Utah county against the plaintiff and in favor of the defendant Pixton in the sum of $1,326 (Utah county and Salt Lake county being in different judicial districts); that Kramer, the plaintiff here, the defendant in that action, was not served with summons of any kind, nor had he entered any appearance in such cause and had no knowledge that such cause had been commenced in Utah county, or that any judgment had been rendered against him, until long thereafter and not until the judgment was docketed in Salt Lake county and there attempted to be enforced against him; that the defendant Pixton, on the judgment so docketed in Salt Lake county, caused an execution to be issued out of the clerk's office of that county and to be delivered to the sheriff of Salt Lake county to levy on property of the plaintiff in that county, and that the sheriff, in pursuance thereof, levied the execution on real estate of the plaintiff in Salt Lake county; that the judgment so docketed and attempted to be enforced was void because the court in Utah county had not acquired jurisdiction of the person of the defendant therein, plaintiff herein, and that, unless restrained, the sheriff in obedience *Page 13 
to the writ would sell the property of the plaintiff on execution to plaintiff's injury. The plaintiff hence prayed that the execution be recalled and that the defendants Pixton and the sheriff be enjoined and restrained from enforcing the judgment in Salt Lake county.
In the second cause of action the plaintiff alleged that he was the owner of the described real estate in Salt Lake county; repeated the material allegations set forth in the first cause of action; alleged that the defendants asserted an unfounded claim and lien on the property in virtue of the judgment obtained in Utah county and docketed in Salt Lake county, and that the defendants be required to appear and set forth whatever right or claim they have in and to the property, and that such claim be held groundless, the judgment declared void, and that the defendants be restrained from the threatened enforcement of it.
The defendants appeared in the action and filed a motion to dismiss the complaint on the grounds that the court had not acquired jurisdiction of the person of the defendants nor of the subject-matter of the action; that the court had no jurisdiction of the records and files of the clerk's office in Salt Lake county, in so far as they related to the judgment rendered in Utah county and docketed in Salt Lake county, and that the defendants were not the real parties in interest. At the same time the defendants filed a general demurrer to the complaint on the ground that it did not state sufficient facts to constitute a cause of action and a special demurrer that the court had not acquired jurisdiction of the person of the defendants, that several causes had been improperly united, and that the complaint was ambiguous, unintelligible, and uncertain. The court sustained the motion and the demurrer on the ground that the court had "no jurisdiction to determine the merits of the alleged cause of action pleaded in plaintiff's complaint," and dismissed the proceedings. Judgment was entered accordingly, from which the plaintiff has prosecuted this *Page 14 
appeal. The assignments challenge the ruling dismissing the action.
The grounds of the motion that the court had not jurisdiction of the person of the defendants, that they were not the real parties in interest, and that the complaint was unintelligible, ambiguous, and uncertain, are without merit. Nor was the action dismissed on any of such grounds. It was dismissed in effect on the ground that the court was without jurisdiction of the subject-matter of the action. I think it clear that the court had jurisdiction. I, however, think that the proposition of subject-matter jurisdiction of an action is improperly stated in the main opinion. It in effect is there stated that the test of subject-matter jurisdiction is not whether the court has jurisdiction of the particular case, but whether it has jurisdiction of the class of cases to which the particular case belongs. Certain it is that the particular case must belong to the class of cases over which the court has jurisdiction; that is, the subject-matter of a suit at law or equity must be found in and derived from the law which organizes the tribunal and confers power upon it to hear and determine it. But that is not enough. Pleadings of some sort also are essential to invoke and confer jurisdiction of subject-matter of the action. The Missouri court, in the case of Hope v. Blair, 105 Mo. 85, 16 S.W. 595, 24 Am. St. Rep. 366, puts the proposition thus:
"The subject-matter of a suit, when reference is made to questions of jurisdiction, is defined to mean `the nature of the cause of action and of the relief sought.' Cooper v.Reynolds, 10 Wall. 316 [19 L. Ed. 931]. `Jurisdiction may be defined to be the right to adjudicate concerning the subject-matter in a given case. To constitute this there are three essentials: First, the court must have cognizance of the class of cases to which the one adjudged belongs; second, the proper parties must be present; and, third, the point decided must be, in substance and effect, within the issue.' [Munday] v. Vail, 34 N.J.L. 422. A court may be said to have jurisdiction of the subject-matter of a suit when it has the right to proceed to determine the controversy or question in issue between the parties or grant the relief prayed. What the controversy or issue, in any case, is, *Page 15 
can only be determined from the pleadings. When the court has cognizance of the controversy, as it appears from the pleadings, and has the parties before it, then the judgment or order, which is authorized by the pleadings, however erroneous, irregular or informal it may be, is valid until set aside or reversed upon appeal or writ of error. This doctrine is founded upon reason and the `soundest principles of public policy.'"
In State ex rel. v. Muench, 217 Mo. 124, 117 S.W. 25, 129 Am. St. Rep. 536, that court again, quoting from the syllabi, held:
"Jurisdiction of the subject-matter of a concrete case in equity or law is only acquired by a court through pleadings filed, process issued and served or appearance entered, and decrees entered within the lines of the issues framed by the pleadings. The courts cannot, of their own motion, set themselves in motion, nor have they power to decide questions except such as are presented by the parties in their pleadings. The parties by their attorneys make the issues, and what is decided within the issues is res adjudicata; anything beyond is coram non judice and void."
We have in effect stated the same thing in Re Evans et al.,42 Utah 282, 130 P. 217, and State v. Topham, 41 Utah 39,123 P. 888. That pleadings of some sort, though they may be defective or insufficient, are essential to determine what cause of action, what subject-matter, is described which the court in its organization can act upon and hear and determine is, I think, accepted doctrine, not only at common law, but also under all Code systems.
Looking at the matter in hand, we have here a complaint filed before a court of general jurisdiction and describing a cause of action of equitable cognizance. That the complaint states facts sufficient to constitute a cause of action may not well be disputed. In considering the ruling dismissing the action, whether on the motion or on the demurrer, the court, of course, was required to assume as true all of the facts well pleaded in the complaint. The gist of the action was one seeking injunctive relief to restrain the the defendants the sheriff and Pixton from selling real *Page 16 
estate of the plaintiff situate in Salt Lake county and within the jurisdiction of the court, on an execution issued out of the clerk's office of Salt Lake county on a judgment docketed in that county and alleged to be a void judgment. For purposes of the motion and of the demurrer the court was required to assume as true the allegations of the complaint that the judgment was void because obtained without service of summons or any appearance on behalf of the plaintiff and without knowledge of any kind of the pendency of the cause in which the judgment was rendered until the levy of the execution on his property. Because of such direct and specific allegations no presumption may be indulged, which might be indulged in the absence of such allegations, that the court rendering the judgment had jurisdiction of the person of the plaintiff in the action in which the judgment was rendered. There is no direct allegation when the judgment in Utah county was rendered. It is alleged that the judgment was docketed in Salt Lake county April 22, 1927, and that the plaintiff had neither notice nor knowledge of the rendition of the judgment until more than a year after it was entered. This action was commenced May 18, 1927, immediately or shortly after the issuance and levy of the execution. As I view the matter, it is not here so much the question of whether there was open to the plaintiff some appropriate relief in the district where the judgment was rendered — there is not anything appearing on the face of the complaint that there was — as it is the question of whether on the action invoked in this proceeding the district court had authority to grant the demanded relief. That the court in which this action was brought had authority and direction over the process issued out of that court is clear enough. When by a proper complaint it is sought to recall and restrain the levy of an execution issued out of that court and to restrain the sale of property in pursuance of such levy situated within the jurisdiction of the court, on the ground that the judgment docketed in the county where the property is situated is, as alleged, absolutely void, I see *Page 17 
no reason why the court has not authority to hear and determine the controversy.
I therefore am of the opinion that the court erred in sustaining the demurrer and granting the motion to dismiss and that the judgment of dismissal should be vacated, the cause remanded, with directions that it be reinstated, the motion and demurrer overruled, the defendants given leave to answer, and that the court hear and dispose of whatever issues are so tendered. We are not now judicially advised as to what, with respect to the issuance or service of summons on plaintiff in the case in which the alleged judgment was rendered, is disclosed by the record in that case; nor are we now called upon to determine whether this proceeding is a collateral or direct attack upon the judgment (35 C.J. 511), nor to what extent the face or recitals of the record, if anything, with respect thereto, is so shown as to service of summons in the case in which the alleged void judgment was rendered, may in this proceeding be impeached or contradicted, for such record is not now before us, nor was it before the court below.